Exhibit 10.19
NYSE EURONEXT
2006 STOCK INCENTIVE PLAN

 
(As Amended and Restated Effective October 27, 2010)

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
NYSE EURONEXT
2006 STOCK INCENTIVE PLAN


 
(As Amended and Restated Effective October 27, 2010)
 
ARTICLE I
PURPOSE
   The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.
ARTICLE II
DEFINITIONS
   For purposes of this Plan, the following terms shall have the following
meanings:
     2.1 “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; provided that the Common Stock subject to any Award
constitutes “service recipient” stock for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.
     2.2 “Award” means any award under this Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share or Other Stock-Based
Award. All Awards shall be granted by, confirmed by, and subject to the terms
of, a written agreement executed by the Company and the Participant.
     2.3 “Board” means the Board of Directors of the Company.
     2.4 “Cause” means with respect to a Participant’s Termination of
Employment, the following: (a) in the case where there is no employment
agreement, change in control

 



--------------------------------------------------------------------------------



 



agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to: (i) a Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by a Participant of an illegal act, dishonesty,
or fraud which could cause significant economic injury to the Company; (iii) a
Participant’s insubordination, refusal to perform his or her duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of his or her duties for the Company; (iv) continuing
willful and deliberate failure by the Participant to perform the Participant’s
duties in any material respect, provided that the Participant is given notice
and an opportunity to effectuate a cure as determined by the Committee; or (v) a
Participant’s willful misconduct with regard to the Company that could have a
material adverse effect on the Company; or (b) in the case where there is an
employment agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award that defines “cause” (or words of like import), “cause” as defined
under such agreement; provided, however, that with regard to any agreement under
which the definition of “cause” only applies on occurrence of a change in
control, such definition of “cause” shall not apply until a change in control
actually takes place and then only with regard to a termination thereafter. With
respect to a Participant’s Termination of Directorship, “cause” means an act or
failure to act that constitutes cause for removal of a director under the
Certificate of Incorporation and By-Laws of the Company or applicable Delaware
law.
     2.5 “Change in Control” has the meaning set forth in Section 12.2.
     2.6 “Change in Control Price” has the meaning set forth in Section 12.1.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.
     2.8 “Committee” means: (a) with respect to the application of this Plan to
Eligible Employees, a committee or subcommittee of the Board appointed from time
to time by the Board, which committee or subcommittee shall consist of two or
more non-employee directors, each of whom shall be (i) a “non-employee director”
as defined in Rule 16b-3 and (ii) an “independent director” as defined under
Section 303A.02 of the NYSE Listed Company Manual or such other applicable stock
exchange rule and (b) with respect to the application of this Plan to
Non-Employee Directors, (i) the Board or (ii) a committee or subcommittee (which
may differ from the committee or subcommittee established for the grant of
Awards to employees) comprised of two or more non-employee directors each of
whom qualify as a “non-employee director” as defined in Rule 16b-3 and an
“independent director” as defined under Section 303A.02 of the NYSE Listed
Company Manual. To the extent that no Committee exists that has the authority to
administer this Plan, the functions of the Committee shall be exercised by the
Board. If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3, such noncompliance shall not affect the validity of Awards,
grants, interpretations or other actions of the Committee.

 



--------------------------------------------------------------------------------



 



     2.9 “Common Stock” means the Common Stock, $0.01 par value per share, of
the Company.
     2.10 “Company” means NYSE Euronext, a Delaware corporation, and its
successors by operation of law.
     2.11 “Consultant” means any natural person who provides bona fide
consulting or advisory services to the Company or its Affiliates pursuant to a
written agreement, which services are not in connection with the offer and sale
of securities in a capital raising transaction.
     2.12 “Corporate Transaction” has the meaning set forth in Section 4.2(a).
     2.13 “Detrimental Activity” means: (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company’s or its Affiliate’s business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates that is
acquired by a Participant prior to the Participant’s Termination; (b) activity
while employed or performing services that results, or if known could result, in
the Participant’s Termination that is classified by the Company as a termination
for Cause; (c) the Participant’s Disparagement, or inducement of others to do
so, of the Company or its Affiliates or their past and present officers,
directors, employees or products; or (d) material breach of any agreement
between the Participant and the Company or an Affiliate (including, without
limitation, any employment agreement or noncompetition or nonsolicitation
agreement). Unless otherwise determined by the Committee at grant, Detrimental
Activity shall not be deemed to occur after the end of the one-year period
following the Participant’s Termination. For purposes of subsections (a),
(c) and (d) above, the Chief Executive Officer and the General Counsel of the
Company shall each have authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.
     2.14 “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.
     2.15 “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.
     2.16 “Effective Date” means the effective date of this Plan as defined in
Article XVI.

 



--------------------------------------------------------------------------------



 



     2.17 “Eligible Employees” means each employee of the Company or an
Affiliate other than NYSE Regulation, Inc. except as may be otherwise provided
in Section 10.3(f) of the Plan.
     2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.
     2.19 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the last sales price reported for the Common Stock on
the applicable date: (a) as reported on the principal national securities
exchange in the United States on which it is then traded or The New York Stock
Exchange; or (b) if not traded on any such national securities exchange or The
New York Stock Exchange, as quoted on an automated quotation system sponsored by
the National Association of Securities Dealers, Inc. or if the Common Stock
shall not have been reported or quoted on such date, on the first day prior
thereto on which the Common Stock was reported or quoted. For purposes of the
grant of any Award, the applicable date shall be the trading day immediately
prior to the date on which the Award is granted. For purposes of the exercise of
any Award, the applicable date shall be the date a notice of exercise is
received by the Committee or, if not a day on which the applicable market is
open, the next day that it is open.
     2.20 “Family Member” means “family member” as defined in Section A.1.(5) of
the general instructions of Form S-8.
     2.21 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parent (if any) under this
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.
     2.22 “Merger Agreement” means the Agreement and Plan of Merger, dated as of
April 20, 2005, as amended and restated as of July 20, 2005 and as amended as of
October 20, 2005 and November 2, 2005, by and among the New York Stock Exchange,
Inc., Archipelago Holdings, Inc., the Company, NYSE Merger Sub LLC, NYSE Merger
Corporation Sub, Inc. and Archipelago Merger Sub, Inc.
     2.23 “Merger Transaction” means the consummation of the merger transactions
contemplated in the Agreement and Plan of Merger, dated as of April 20, 2005, as
amended and restated as of July 20, 2005 and as amended as of October 20, 2005
and November 2, 2005, by and among the New York Stock Exchange, Inc.,
Archipelago Holdings, Inc., the Company, NYSE Merger Sub LLC, NYSE Merger
Corporation Sub, Inc. and Archipelago Merger Sub, Inc., pursuant to which, among
other things, the NYSE and Archipelago Holdings, Inc. each agreed to combine and
become wholly-owned subsidiaries of the Company.
     2.24 “Merger Transaction Grant Date” means the date described in
Section 10.3(a) of the Plan.
     2.25 “Merger Transaction RSUs” means the restricted stock units granted to
Eligible Employees on the terms and conditions set forth in Section 10.3 hereof.

 



--------------------------------------------------------------------------------



 



     2.26 “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.
     2.27 “Non-Qualified Stock Option” means any Stock Option awarded under this
Plan that is not an Incentive Stock Option.
     2.28 “Other Stock-Based Award” means an Award under Article X of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, a restricted
stock unit, a Merger Transaction RSU, or an Award valued by reference to an
Affiliate.
     2.29 “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
     2.30 “Participant” means an Eligible Employee or Non-Employee Director to
whom an Award has been granted pursuant to this Plan.
     2.31 “Performance Period” has the meaning set forth in Section 9.1.
     2.32 “Performance Share” means an Award made pursuant to Article IX of this
Plan of the right to receive Common Stock or cash of an equivalent value at the
end of a specified Performance Period.
     2.33 “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
     2.34 “Plan” means this NYSE Euronext 2006 Stock Incentive Plan, as amended
from time to time.
     2.35 “Reference Stock Option” has the meaning set forth in Section 7.1.
     2.36 “Registration Date” means the first date on which any class of common
equity securities of the Company is required to be registered under Section 12
of the Exchange Act.
     2.37 “Restricted Stock” means an Award of shares of Common Stock under this
Plan that is subject to restrictions under Article VIII.
     2.38 “Restriction Period” has the meaning set forth in Section 8.3(a).
     2.39 “Retirement” means a voluntary Termination of Employment at or after
age 65 or such earlier date after age 55 as may be approved by the Committee, in
its sole discretion at the time of grant or thereafter (provided that the
exercise of such discretion does not make the applicable Award subject to
Section 409A of the Code), except that in no event shall Retirement result from
the involuntary termination of a Participant’s employment by the Company or an
Affiliate for Cause or otherwise. With respect to a Participant’s Termination of
Directorship, Retirement means the failure to stand for reelection or the
failure to be reelected on or after the Participant’s attainment of age 65.

 



--------------------------------------------------------------------------------



 



     2.40 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.
     2.41 “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.
     2.42 “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable Treasury
regulations thereunder.
     2.43 “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.
     2.44 “Stock Appreciation Right” means the right pursuant to an Award
granted under Article VII. A Tandem Stock Appreciation Right shall mean the
right to surrender to the Company all (or a portion) of a Stock Option in
exchange for a number of shares of Common Stock equal to the difference between
(a) the Fair Market Value on the date such Stock Option (or such portion
thereof) is surrendered, of the Common Stock covered by such Stock Option (or
such portion thereof), and (b) the aggregate exercise price of such Stock Option
(or such portion thereof). A Non-Tandem Stock Appreciation Right shall mean the
right to receive a number of shares of Common Stock equal to the difference
between (i) the Fair Market Value of a share of Common Stock on the date such
right is exercised, and (ii) the aggregate exercise price of such right,
otherwise than on surrender of a Stock Option.
     2.45 “Stock Option” or "Option” means any option to purchase shares of
Common Stock pursuant to Article VI.
     2.46 “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.
     2.47 “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
     2.48 “Termination” means a Termination of Employment or a Termination of
Directorship, as applicable.
     2.49 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee upon the termination of his or her directorship,
his or her ceasing to be a director of the Company shall not be treated as a
Termination of Directorship unless and until the Participant has a Termination
of Employment.
     2.50 “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes,

 



--------------------------------------------------------------------------------



 



employed by the Company or another Affiliate at the time the entity ceases to be
an Affiliate. In the event that an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of his or her employment, unless
otherwise determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, or a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Employment in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter.
     2.51 “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.
     2.52 “Transition Period” means the “reliance period” under Treasury
Regulation Section 1.162-27(f)(2), which ends on the earliest to occur of the
following: (i) the date of the first annual meeting of stockholders of the
Company at which directors are to be elected that occurs after December 31,
2007; (ii) the date the Plan is materially amended for purposes of Treasury
Regulation Section 1.162-27(h)(1)(iii); or (iii) the date all shares of Common
Stock available for issuance under this Plan have been allocated.
ARTICLE III
ADMINISTRATION
     3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.
     3.2 Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of this Plan, to Eligible Employees and Non-Employee
Directors (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Performance Shares; and (v) Other Stock-Based Awards. In particular,
the Committee shall have the authority:

  (a)   to select the Eligible Employees and Non-Employee Directors to whom
Awards may from time to time be granted hereunder;     (b)   to determine
whether and to what extent Awards, or any combination thereof, are to be granted
hereunder to one or more Eligible Employees and Non-Employee Directors;     (c)
  to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

 



--------------------------------------------------------------------------------



 



  (d)   to determine the terms and conditions, not inconsistent with the terms
of this Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);     (e)   to determine whether, to what extent and under what
circumstances grants of Options and other Awards under this Plan are to operate
on a tandem basis and/or in conjunction with or apart from other awards made by
the Company outside of this Plan;     (f)   to determine whether and under what
circumstances a Stock Option may be settled in cash, Common Stock and/or
Restricted Stock under Section 6.3(d);     (g)   to determine whether, to what
extent and under what circumstances Common Stock and other amounts payable with
respect to an Award under this Plan shall be deferred either automatically or at
the election of the Participant in any case, subject to, and in accordance with,
Section 409A of the Code;     (h)   to determine whether a Stock Option is an
Incentive Stock Option or Non-Qualified Stock Option;     (i)   to determine
whether to require a Participant, as a condition of the granting of any Award,
to not sell or otherwise dispose of shares acquired pursuant to the exercise of
an Award for a period of time as determined by the Committee, in its sole
discretion, following the date of the acquisition of such Award; and     (j)  
to offer to buy out an Award previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time such offer is made; provided that any such purchase of an Award
shall be limited to no more than the fair market value of the Award on the date
of such purchase.

     3.3 Guidelines. Subject to Article XIII hereof, the Committee shall, in its
sole discretion, have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing this Plan and perform
all acts, including the delegation of its responsibilities (to the extent
permitted by applicable law and applicable stock exchange rules), as it shall,
from time to time, deem advisable; to construe and interpret the terms and
provisions of this Plan and any Award issued under this Plan (and any agreements
relating thereto); and to otherwise supervise the administration of this Plan.
The Committee may, in its sole discretion, correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any agreement
relating thereto in the manner and to the extent it shall deem necessary to
effectuate

 



--------------------------------------------------------------------------------



 



the purpose and intent of this Plan. The Committee may, in its sole discretion,
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions. This Plan is intended to comply with the applicable requirements
of Rule 16b-3 and shall be limited, construed and interpreted in a manner so as
to comply therewith.
     3.4 Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with this Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.
     3.5 Procedures. If the Committee is appointed, the Board shall designate
one of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable, including, without limitation, by telephone conference or
by written consent to the extent permitted by applicable law. A majority of the
Committee members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all the Committee members in accordance with
the By-Laws of the Company, shall be fully effective as if it had been made by a
vote at a meeting duly called and held. The Committee shall keep minutes of its
meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.
     3.6 Designation of Consultants/Liability.

  (a)   The Committee may, in its sole discretion, designate employees of the
Company and professional advisors to assist the Committee in the administration
of this Plan and (to the extent permitted by applicable law and applicable
exchange rules) may grant authority to officers to grant Awards and/or execute
agreements or other documents on behalf of the Committee.     (b)   The
Committee may, in its sole discretion, employ such legal counsel, consultants
and agents as it may deem desirable for the administration of this Plan and may
rely upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee or the Board in the engagement of any such counsel, consultant or
agent shall be paid by the Company. The Committee, its members and any person
designated pursuant to subsection (a) above shall not be liable for any action
or determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under it.

 



--------------------------------------------------------------------------------



 



     3.7 Indemnification. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer or employee
of the Company or any Affiliate and member or former member of the Committee or
the Board shall be indemnified and held harmless by the Company against any cost
or expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of this
Plan, except to the extent arising out of such officer’s, employee’s, member’s
or former member’s fraud. Such indemnification shall be in addition to any
rights of indemnification the officers, employees, directors or members or
former officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.
ARTICLE IV
SHARE LIMITATION
     4.1 Shares.

  (a)   General Limitations. The aggregate number of shares of Common Stock that
may be issued (including as dividends or dividend equivalents with respect to
Awards granted under this Plan) or used for reference purposes or with respect
to which Awards may be granted under this Plan shall not exceed 11,500,000
shares (subject to any increase or decrease pursuant to Section 4.2), which
includes 3,000,000 shares reserved for future grant by the Board in the Merger
Agreement. The aggregate number of shares of Common Stock may be either
authorized and unissued Common Stock or Common Stock held in or acquired for the
treasury of the Company or both. If any Option, Stock Appreciation Right or
Other Stock-Based Award granted under this Plan expires, terminates or is
canceled for any reason without having been exercised in full, the number of
shares of Common Stock underlying any unexercised Award shall again be available
for the purpose of Awards under the Plan. If a Tandem Stock Appreciation Right
or a Limited Stock Appreciation Right is granted in tandem with an Option, such
grant shall only apply once against the maximum number of shares of Common Stock
which may be issued under this Plan.     (b)   Individual Participant
Limitations. (i) The maximum number of shares of Common Stock subject to any
Award of Stock Options, Stock Appreciation Rights, Performance Shares or shares
of Restricted Stock for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment of Performance Goals in
accordance with Section 8.3(a)(ii) herein which may be granted under this Plan
during

 



--------------------------------------------------------------------------------



 



      any fiscal year of the Company to each Eligible Employee shall be 600,000
shares per type of Award (which shall be subject to any further increase or
decrease pursuant to Section 4.2), provided that the maximum number of shares of
Common Stock for all types of Awards does not exceed 600,000 (which shall be
subject to any further increase or decrease pursuant to Section 4.2) during any
fiscal year of the Company. If a Tandem Stock Appreciation Right is granted or a
Limited Stock Appreciation Right is granted in tandem with a Stock Option, it
shall apply against the Eligible Employee’s individual share limitations for
both Stock Appreciation Rights and Stock Options; (ii) there are no annual
individual Eligible Employee share limitations on Restricted Stock for which the
grant of such Award or the lapse of the relevant Restriction Period is not
subject to attainment of Performance Goals in accordance with Section 8.3(a)(ii)
hereof; (iii) the maximum value at grant of Performance Shares which may be
granted under this Plan during any fiscal year of the Company to each Eligible
Employee shall be $10,000,000. Each Performance Share shall be referenced to one
share of Common Stock and shall be charged against the available shares under
this Plan at the time the unit value measurement is converted to a referenced
number of shares of Common Stock in accordance with Section 10.1; or (iv) the
individual Participant limitations set forth in this Section 4.1(b) shall be
cumulative; that is, to the extent that shares of Common Stock for which Awards
are permitted to be granted to an Eligible Employee during a fiscal year are not
covered by an Award to such Eligible Employee in a fiscal year, the number of
shares of Common Stock available for Awards to such Eligible Employee shall
automatically increase in the subsequent fiscal years during the term of the
Plan until used.

     4.2 Changes.

  (a)   The existence of this Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reclassification, reorganization or other change in the Company’s capital
structure or its business, including, without limitation, any stock split,
reverse stock split, stock dividend, cash dividend or dividend or distribution
of cash, stock or other property, share combination, or similar event affecting
the capital structure of the Company, (ii) any merger, consolidation,
acquisition of property or shares, separation, spinoff, reorganization, stock
rights offering, liquidation, disaffiliation, or similar event affecting the
Company or any of its Affiliates (a “Corporate Transaction”), (iii) any issuance
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Common Stock, (iv) the dissolution or liquidation of the Company or any
Affiliate, (v) any sale or transfer of all or part of the assets or business of
the Company or any Affiliate or (vi) any other corporate act or proceeding
(“Capital Change”).

 



--------------------------------------------------------------------------------



 



  (b)   Subject to compliance with applicable legal and regulatory requirements,
in the event of a Capital Change or Corporate Transaction, the Committee or the
Board may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to: (i) the aggregate number and kind of shares of
Common Stock or other securities reserved for issuance and delivery under the
Plan; (ii) the various maximum limitations set forth in Section 4.1 upon certain
types of Awards and upon the grants to individuals of certain types of Awards;
(iii) the number and kind of shares of Common Stock or other securities subject
to outstanding Awards; and (iv) the exercise price of outstanding Options and
Stock Appreciation Rights. In the case of Corporate Transactions, such
adjustments may include, without limitation: (x) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which shareholders of Common
Stock receive consideration other than publicly-traded equity securities of the
ultimate surviving entity, any such determination by the Committee or the Board
that the value of an Option or Stock Appreciation Right shall for this purpose
be deemed to equal the excess, if any, of the value of the consideration being
paid for each share of Common Stock pursuant to such Corporate Transaction over
the exercise price of such Option or Stock Appreciation Right shall conclusively
be deemed valid); (y) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the shares of Common Stock subject to outstanding
Awards; and (z) in connection with any disaffiliation, arranging for the
assumption of Awards, or replacement of Awards with new awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or division or by the entity that controls such
Subsidiary, Affiliate, or division following such disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).
    (c)   Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or (b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of this
Plan.

     4.3 Minimum Purchase Price. Notwithstanding any provision of this Plan to
the contrary, if authorized but previously unissued shares of Common Stock are
issued under this

 



--------------------------------------------------------------------------------



 



Plan, such shares shall not be issued for a consideration that is less than as
permitted under applicable law.
ARTICLE V
ELIGIBILITY — GENERAL REQUIREMENTS FOR AWARDS
     5.1 General Eligibility. All Eligible Employees, Non-Employee Directors and
prospective employees are eligible to be granted Awards, subject to the terms
and conditions of this Plan. Eligibility for the grant of Awards and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.
     5.2 Incentive Stock Options. Notwithstanding anything herein to the
contrary, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under this
Plan. Eligibility for the grant of an Incentive Stock Option and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.
     5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective employee are conditioned upon such individual actually becoming an
Eligible Employee.
     5.4 Special Rules — NYSE Regulation, Inc. All Awards granted under the Plan
shall be subject to the special rules set forth in Article XIX hereof which
govern the treatment of Awards held by Participants who transfer to employment
with NYSE Regulation, Inc.
ARTICLE VI
STOCK OPTIONS
     6.1 Options. Stock Options may be granted alone or in addition to other
Awards granted under this Plan. Each Stock Option granted under this Plan shall
be of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified
Stock Option.
     6.2 Grants. The Committee shall, in its sole discretion, have the authority
to grant to any Eligible Employee (subject to Section 5.2) Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options. The
Committee shall, in its sole discretion, have the authority to grant
Non-Qualified Stock Options to Non-Employee Directors. To the extent that any
Stock Option does not qualify as an Incentive Stock Option (whether because of
its provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof which does not qualify shall constitute a separate
Non-Qualified Stock Option.
     6.3 Terms of Options. Options granted under this Plan shall be subject to
the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee, in its sole discretion, shall deem desirable:

 



--------------------------------------------------------------------------------



 



  (a)   Exercise Price. The exercise price per share of Common Stock subject to
a Stock Option shall be determined by the Committee at the time of grant,
provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.     (b)   Stock Option Term. The term of each Stock Option shall be fixed
by the Committee, provided that no Stock Option shall be exercisable more than
10 years after the date the Option is granted; and provided further that the
term of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five years.     (c)   Exercisability. Stock Options shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any Stock Option is exercisable subject to certain limitations
(including, without limitation, that such Stock Option is exercisable only in
installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time at or after grant in whole or in
part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such Stock Option may be
exercised), based on such factors, if any, as the Committee shall determine, in
its sole discretion. Unless otherwise determined by the Committee at grant, the
Option agreement shall provide that (i) in the event the Participant engages in
Detrimental Activity prior to any exercise of the Stock Option, all Stock
Options held by the Participant shall thereupon terminate and expire, (ii) as a
condition of the exercise of a Stock Option, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event the Participant engages in Detrimental Activity during the one year period
commencing on the later of the date the Stock Option is exercised or becomes
vested, the Company shall be entitled to recover from the Participant at any
time within one year after such exercise or vesting, and the Participant shall
pay over to the Company, an amount equal to any gain realized as a result of the
exercise (whether at the time of exercise or thereafter).     (d)   Method of
Exercise. Subject to whatever installment exercise and waiting period provisions
apply under subsection (c) above, to the extent vested, Stock Options may be
exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Company specifying the number of shares of
Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price as

 



--------------------------------------------------------------------------------



 



      follows: (i) in cash or by check, bank draft or money order payable to the
order of the Company; (ii) solely to the extent permitted by applicable law, if
the Common Stock is traded on a national securities exchange, The New York Stock
Exchange or quoted on a national quotation system sponsored by the National
Association of Securities Dealers, and the Committee authorizes, through a
procedure whereby the Participant delivers irrevocable instructions to a broker
reasonably acceptable to the Committee to deliver promptly to the Company an
amount equal to the purchase price; or (iii) on such other terms and conditions
as may be acceptable to the Committee, including, without limitation, the
relinquishment of Stock Options or by payment in full or in part in the form of
Common Stock owned by the Participant based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee, in its sole
discretion. No shares of Common Stock shall be issued until payment therefor, as
provided herein, has been made or provided for.     (e)   Non-Transferability of
Options. No Stock Option shall be Transferable by the Participant otherwise than
by will or by the laws of descent and distribution, and all Stock Options shall
be exercisable, during the Participant’s lifetime, only by the Participant.
Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, at the time of grant or thereafter that a Non-Qualified Stock Option
that is otherwise not Transferable pursuant to this Section is Transferable to a
Family Member in whole or in part and in such circumstances, and under such
conditions, as determined by the Committee, in its sole discretion. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred otherwise than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of this Plan and the applicable Award agreement. Any shares of Common
Stock acquired upon the exercise of a Non-Qualified Stock Option by a
permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non-Qualified Stock
Option shall be subject to the terms of this Plan and the applicable Award
agreement.     (f)   Termination by Death or Disability. Unless otherwise
determined by the Committee at grant, or if no rights of the Participant are
reduced, thereafter, if Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a period of one year from the date of
such Termination, but in no event beyond the expiration of the stated term of
such Stock Options.

 



--------------------------------------------------------------------------------



 



  (g)   Termination due to Retirement. Unless otherwise determined by the
Committee at grant, or if no rights of the Participant are reduced, thereafter,
if a Participant’s Termination is by Retirement, all unvested Stock Options held
by such Participant that would have vested on the first scheduled vesting date
next following the Participant’s Retirement shall immediately vest and become
exercisable on the last day of the month immediately preceding the Participant’s
Retirement and all unvested Stock Options shall be forfeited. All Stock Options
that are vested and exercisable at the time of the Participant’s Termination due
to Retirement may be exercised by the Participant at any time within a period of
one year from the date of such Termination due to Retirement, but in no event
beyond the expiration of the stated term of such Stock Options; provided,
however, if the Participant dies within such exercise period, all unexercised
Stock Options held by such Participant shall thereafter be exercisable, to the
extent to which they were exercisable at the time of death, for a period of one
year from the date of such death, but in no event beyond the expiration of the
stated term of such Stock Options.     (h)   Involuntary Termination Without
Cause. Unless otherwise determined by the Committee at grant, or if no rights of
the Participant are reduced, thereafter, if a Participant’s Termination is by
involuntary termination without Cause, all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
90 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Stock Options.     (i)   Voluntary Termination.
Unless otherwise determined by the Committee at grant, or if no rights of the
Participant are reduced, thereafter, if a Participant’s Termination is voluntary
(other than a voluntary termination described in subsection (j)(y) below), all
Stock Options that are held by such Participant that are vested and exercisable
at the time of the Participant’s Termination may be exercised by the Participant
at any time within a period of 30 days from the date of such Termination, but in
no event beyond the expiration of the stated term of such Stock Options.     (j)
  Termination for Cause. Unless otherwise determined by the Committee at grant,
or if no rights of the Participant are reduced, thereafter, if a Participant’s
Termination (x) is for Cause or (y) is a voluntary Termination (as provided in
subsection (i) above) after the occurrence of an event that would be grounds for
a Termination for Cause, all Stock Options, whether vested or not vested, that
are held by such Participant shall thereupon terminate and expire as of the date
of such Termination.     (k)   Unvested Stock Options. Except as provided in
Section 6.5(g) or as otherwise determined by the Committee at grant, or if no
rights of the Participant are reduced, thereafter, Stock Options that are not
vested as of

 



--------------------------------------------------------------------------------



 



      the date of a Participant’s Termination for any reason shall terminate and
expire as of the date of such Termination.     (l)   Incentive Stock Option
Limitations. To the extent that the aggregate Fair Market Value (determined as
of the time of grant) of the Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an Eligible Employee during any
calendar year under this Plan and/or any other stock option plan of the Company,
any Subsidiary or any Parent exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options. Should any provision of this Plan not be necessary
in order for the Stock Options to qualify as Incentive Stock Options, or should
any additional provisions be required, the Committee may, in its sole
discretion, amend this Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company.     (m)   Form, Modification,
Extension and Renewal of Stock Options. Subject to the terms and conditions and
within the limitations of this Plan, Stock Options shall be evidenced by such
form of agreement or grant as is approved by the Committee, and the Committee
may, in its sole discretion (i) modify, extend or renew outstanding Stock
Options granted under this Plan (provided that the rights of a Participant are
not reduced without his or her consent and provided further that such action
does not subject the Stock Option to Section 409A of the Code), and (ii) accept
the surrender of outstanding Stock Options (up to the extent not theretofore
exercised) and authorize the granting of new Stock Options in substitution
therefor (to the extent not theretofore exercised). Notwithstanding the
foregoing, an outstanding Option may not be modified to reduce the exercise
price thereof nor may a new Option at a lower price be substituted for a
surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the stockholders of the Company.
    (n)   Buyout and Settlement Provisions. The Committee may at any time offer
to buy out an Option previously granted, based on such terms and conditions as
the Committee shall establish and communicate to the Participant at the time
that such offer is made; provided that such purchase of an Option shall be
limited to no more than the fair market value of the Award on the date of such
purchase.     (o)   Early Exercise. The Committee may provide that a Stock
Option include a provision whereby the Participant may elect at any time before
the Participant’s Termination to exercise the Stock Option as to any part or all
of the shares of Common Stock subject to the Stock Option prior to the full
vesting of the Stock Option and such shares shall be subject to the provisions
of Article VIII and treated as Restricted Stock. Any unvested shares of Common
Stock so purchased may be subject to a repurchase

 



--------------------------------------------------------------------------------



 



      option in favor of the Company or to any other restriction the Committee
determines to be appropriate.     (p)   Other Terms and Conditions. Stock
Options may contain such other provisions, which shall not be inconsistent with
any of the terms of this Plan, as the Committee shall, in its sole discretion,
deem appropriate.

ARTICLE VII
STOCK APPRECIATION RIGHTS
     7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under this Plan (“Tandem Stock Appreciation Rights”). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.
     7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:

  (a)   Exercise Price. The exercise price per share of Common Stock subject to
a Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.     (b)   Term. A Tandem Stock Appreciation
Right or applicable portion thereof granted with respect to a Reference Stock
Option shall terminate and no longer be exercisable upon the termination or
exercise of the Reference Stock Option, except that, unless otherwise determined
by the Committee, in its sole discretion, at the time of grant, a Tandem Stock
Appreciation Right granted with respect to less than the full number of shares
covered by the Reference Stock Option shall not be reduced until and then only
to the extent the exercise or termination of the Reference Stock Option causes
the number of shares covered by the Tandem Stock Appreciation Right to exceed
the number of shares remaining available and unexercised under the Reference
Stock Option.     (c)   Exercisability. Tandem Stock Appreciation Rights shall
be exercisable only at such time or times and to the extent that the Reference
Stock Options to which they relate shall be exercisable in accordance with the
provisions of Article VI, and shall be subject to the provisions of Section
6.3(c).

 



--------------------------------------------------------------------------------



 



  (d)   Method of Exercise. A Tandem Stock Appreciation Right may be exercised
by the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.     (e)   Payment. Upon the exercise of a Tandem Stock Appreciation
Right, a Participant shall be entitled to receive up to, but no more than, an
amount in cash and/or Common Stock (as chosen by the Committee in its sole
discretion at grant, or thereafter if no rights of a Participant are reduced)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement, multiplied by the number of shares in respect of which the
Tandem Stock Appreciation Right shall have been exercised.     (f)   Deemed
Exercise of Reference Stock Option. Upon the exercise of a Tandem Stock
Appreciation Right, the Reference Stock Option or part thereof to which such
Stock Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.     (g)  
Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable only
when and to the extent that the underlying Stock Option would be Transferable
under Section 6.3(e) of the Plan.

     7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Options granted under
this Plan.
     7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of this Plan, as
shall be determined from time to time by the Committee in its sole discretion,
and the following:

  (a)   Exercise Price. The exercise price per share of Common Stock subject to
a Non-Tandem Stock Appreciation Right shall be determined by the Committee at
the time of grant, provided that the per share exercise price of a Non-Tandem
Stock Appreciation Right shall not be less than 100% of the Fair Market Value of
the Common Stock at the time of grant.     (b)   Term. The term of each
Non-Tandem Stock Appreciation Right shall be fixed by the Committee, but shall
not be greater than 10 years after the date the right is granted.

 



--------------------------------------------------------------------------------



 



  (c)   Exercisability. Non-Tandem Stock Appreciation Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
Unless otherwise determined by the Committee at grant, the Award agreement shall
provide that (i) in the event the Participant engages in Detrimental Activity
prior to any exercise of the Non-Tandem Stock Appreciation Right, all Non-Tandem
Stock Appreciation Rights held by the Participant shall thereupon terminate and
expire, (ii) as a condition of the exercise of a Non-Tandem Stock Appreciation
Right, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (iii) in the event the Participant engages in
Detrimental Activity during the one-year period commencing on the later of the
date the Non-Tandem Stock Appreciation Right is exercised or becomes vested, the
Company shall be entitled to recover from the Participant at any time within one
year after such exercise or vesting, and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise
(whether at the time of exercise or thereafter).     (d)   Method of Exercise.
Subject to whatever installment exercise and waiting period provisions apply
under subsection (b) above, Non-Tandem Stock Appreciation Rights may be
exercised in whole or in part at any time in accordance with the applicable
Award agreement, by giving written notice of exercise to the Company specifying
the number of Non-Tandem Stock Appreciation Rights to be exercised.     (e)  
Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion at grant, or thereafter if no rights of a Participant are
reduced) equal in value to the excess of the Fair Market Value of one share of
Common Stock on the date the right is exercised over the Fair Market Value of
one share of Common Stock on the date the right was awarded to the Participant.
    (f)   Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of

 



--------------------------------------------------------------------------------



 



      descent and distribution, and all such rights shall be exercisable, during
the Participant’s lifetime, only by the Participant.

     7.5 Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the exercise of
Limited Stock Appreciation Rights, except as otherwise provided in an Award
agreement, the Participant shall receive in cash or Common Stock, as determined
by the Committee, an amount equal to the amount (a) set forth in Section 7.2(e)
with respect to Tandem Stock Appreciation Rights, or (b) set forth in
Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights, as
applicable.
ARTICLE VIII
RESTRICTED STOCK
     8.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees and
Non-Employee Directors, to whom, and the time or times at which, grants of
Restricted Stock shall be made, the number of shares to be awarded, the price
(if any) to be paid by the Participant (subject to Section 8.2), the time or
times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets (including, the
Performance Goals specified in Exhibit A attached hereto) or such other factors
as the Committee may determine, in its sole discretion.
     Unless otherwise determined by the Committee at grant, each Award of
Restricted Stock shall provide that in the event the Participant engages in
Detrimental Activity prior to, or during the one-year period after, any vesting
of Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the Fair Market Value at the time of
vesting of any Restricted Stock which had vested in the period referred to
above.
     8.2 Awards and Certificates. Eligible Employees and Non-Employee Directors
selected to receive Restricted Stock shall not have any rights with respect to
such Award, unless and until such Participant has delivered a fully executed
copy of the agreement evidencing the Award to the Company and has otherwise
complied with the applicable terms and conditions of such Award. Further, such
Award shall be subject to the following conditions:

  (a)   Purchase Price. The purchase price of Restricted Stock shall be fixed by
the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.

 



--------------------------------------------------------------------------------



 



  (b)   Acceptance. Awards of Restricted Stock must be accepted within a period
of 60 days (or such other period as the Committee may specify) after the grant
date, by executing a Restricted Stock agreement and by paying whatever price (if
any) the Committee has designated thereunder.     (c)   Legend. Each Participant
receiving Restricted Stock shall be issued a stock certificate in respect of
such shares of Restricted Stock, unless the Committee elects to use another
system, such as book entries by the transfer agent, as evidencing ownership of
shares of Restricted Stock. Such certificate shall be registered in the name of
such Participant, and shall, in addition to such legends required by applicable
securities laws, bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award, substantially in the following form:
        “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the NYSE Euronext
(the “Company”) 2006 Stock Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company evidencing the award under the
Plan. Copies of such Plan and Agreement are on file at the principal office of
the Company.”     (d)   Custody. If stock certificates are issued in respect of
shares of Restricted Stock, the Committee may require that any stock
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any grant of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.

     8.3 Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to this Plan shall be subject to the following restrictions and
conditions:

  (a)   Restriction Period. The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under this Plan during the period or periods
set by the Committee (the “Restriction Period”) commencing on the date of such
Award, as set forth in the Restricted Stock Award agreement and such agreement
shall set forth a vesting schedule and any events which would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service,
attainment of Performance Goals pursuant to Section 8.3(a)(ii) below and/or such
other factors or criteria as the Committee may determine in its sole discretion,
the Committee may condition the grant or provide for the lapse of such
restrictions in installments in whole or in part, or may accelerate the vesting
of all or any part of any Restricted Stock Award and/or waive the deferral
limitations for all or any part of any Restricted Stock Award.

 



--------------------------------------------------------------------------------



 



    (ii) Objective Performance Goals, Formulae or Standards. If the grant of
shares of Restricted Stock or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the Performance
Goals and the applicable vesting percentage of the Restricted Stock Award
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as otherwise
determined by the Committee and while the outcome of the Performance Goals are
substantially uncertain. Such Performance Goals may incorporate provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. The applicable Performance Goals
shall be based on one or more of the performance criteria set forth in Exhibit A
hereto.     (b)   Rights as a Stockholder. Except as provided in this subsection
(b) and subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.     (c)   Termination. Unless otherwise determined by the
Committee at grant or, if no rights of the Participant are reduced, thereafter,
subject to the applicable provisions of the Restricted Stock Award agreement and
this Plan, upon a Participant’s Termination for any reason during the relevant
Restriction Period, all Restricted Stock still subject to restriction will vest
or be forfeited in accordance with the terms and conditions established by the
Committee at grant or thereafter.     (d)   Lapse of Restrictions. If and when
the Restriction Period expires without a prior forfeiture of the Restricted
Stock, the certificates for such shares shall be delivered to the Participant.
All legends shall be removed from said certificates at the time of delivery to
the Participant, except as otherwise required by applicable law or other
limitations imposed by the Committee.

ARTICLE IX
PERFORMANCE SHARES
     9.1 Award of Performance Shares. Performance Shares may be awarded either
alone or in addition to other Awards granted under this Plan. The Committee
shall, in its sole discretion, determine the Eligible Employees and Non-Employee
Directors, to whom, and the

 



--------------------------------------------------------------------------------



 



time or times at which, Performance Shares shall be awarded, the number of
Performance Shares to be awarded to any person, the duration of the period (the
“Performance Period”) during which, and the conditions under which, receipt of
the Shares will be deferred, and the other terms and conditions of the Award in
addition to those set forth in Section 9.2.
     Unless otherwise determined by the Committee at grant, each Award of
Performance Shares shall provide that in the event the Participant engages in
Detrimental Activity prior to, or during the one-year period after, any vesting
of Performance Shares, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Shares shall be immediately forfeited
to the Company and that the Participant shall pay over to the Company an amount
equal to any gain the Participant realized from any Performance Shares which had
vested in the period referred to above.
     Except as otherwise provided herein, the Committee shall condition the
right to payment of any Performance Share upon the attainment of objective
performance goals established pursuant to Section 9.2(c) below.
     9.2 Terms and Conditions. Performance Shares awarded pursuant to this
Article IX shall be subject to the following terms and conditions:

  (a)   Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.     (b)  
Non-Transferability. Subject to the applicable provisions of the Award agreement
and this Plan, Performance Shares may not be Transferred during the Performance
Period.     (c)   Objective Performance Goals, Formulae or Standards. The
Committee shall establish the objective Performance Goals for the earning of
Performance Shares based on a Performance Period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
Performance Period or at a later date while the outcome of the Performance Goals
are substantially uncertain. Such Performance Goals may incorporate, provisions
for disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. The applicable Performance Goals
shall be based on one or more of the performance criteria set forth in Exhibit A
hereto.     (d)   Dividend Equivalents. If any cash dividends (whether regular
or extraordinary) are paid on shares of Common Stock during the Performance
Period applicable to a Participant’s Award of Performance Shares, the Committee
(or its delegate) shall determine, in accordance with Section 409A of the Code
and the terms of this Plan and the

 



--------------------------------------------------------------------------------



 



      applicable Award agreement, whether such Participant shall be eligible to
receive any payments with respect to such dividends and, if so, the terms of
such payments, including without limitation (i) the amounts of such payments,
(ii) any vesting or forfeiture conditions to such payments and (iii) whether
such payments shall be made (x) currently or on a deferred basis, (y) in cash or
shares of Common Stock and (z) with respect to the period prior to the vesting
of such Award. The Committee (or its delegate) may make such determination at
the time of grant of such Award or at any time thereafter (but in all events not
later than December 31 of the year prior to the year for which any such payments
are made); provided that, if such determination is made after the time of grant,
the Participant shall be provided with written notice of such determination,
which notice shall constitute an amendment to the applicable Award agreement.  
  (e)   Payment. Following the Committee’s determination in accordance with
subsection (a) above, shares of Common Stock or, as determined by the Committee
in its sole discretion, the cash equivalent of such shares shall be delivered to
the Eligible Employee or Non-Employee Director, or his legal representative, in
an amount equal to such individual’s earned Performance Share. Notwithstanding
the foregoing, the Committee may, in its sole discretion, award an amount less
than the earned Performance Share and/or subject the payment of all or part of
any Performance Share to additional vesting, forfeiture and deferral conditions
as it deems appropriate.     (f)   Termination. Subject to the applicable
provisions of the Award agreement and this Plan, upon a Participant’s
Termination for any reason during the Performance Period for a given Award, the
Performance Shares in question will vest or be forfeited in accordance with the
terms and conditions established by the Committee at grant.     (g)  
Accelerated Vesting. Based on service, performance and/or such other factors or
criteria, if any, as the Committee may determine, the Committee may, in its sole
discretion, at or after grant, accelerate the vesting of all or any part of any
Performance Share Award and/or waive the deferral limitations for all or any
part of such Award.

ARTICLE X
OTHER STOCK-BASED AWARDS
     10.1 Other Awards. The Committee, in its sole discretion, is authorized to
grant to Eligible Employees and Non-Employee Directors Other Stock-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Common Stock, including but not limited to,
shares of Common Stock awarded purely as a bonus and not subject to any
restrictions or conditions, shares of Common Stock in payment of the amounts due
under an incentive or performance plan sponsored or maintained by the

 



--------------------------------------------------------------------------------



 



Company or an Affiliate, performance units, dividend equivalent units, stock
equivalent units, restricted stock units and deferred stock units. To the extent
permitted by law, the Committee may, in its sole discretion, permit Eligible
Employees and/or Non-Employee Directors to defer all or a portion of their cash
compensation in the form of Other Stock-Based Awards granted under this Plan,
subject to the terms and conditions of any deferred compensation arrangement
established by the Company, which shall be intended to comply with Section 409A
of the Code. Other Stock-Based Awards may be granted either alone or in addition
to or in tandem with other Awards granted under the Plan.
     Subject to the provisions of this Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees and Non-Employee
Directors to whom, and the time or times at which, such Awards shall be made,
the number of shares of Common Stock to be awarded pursuant to such Awards, and
all other conditions of the Awards. The Committee may also provide for the grant
of Common Stock under such Awards upon the completion of a specified performance
period.
     The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified Performance Goals set forth on Exhibit A
as the Committee may determine, in its sole discretion.
     10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:

  (a)   Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, shares of Common Stock subject to Awards made under
this Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.     (b)   “Dividend Equivalents. If any cash
dividends (whether regular or extraordinary) are paid on shares of Common Stock
during the period in which a Participant’s Award is outstanding, the Committee
(or its delegate) shall determine, in accordance with Section 409A of the Code
and the terms of this Plan and the applicable Award agreement, whether such
Participant shall be eligible to receive any payments with respect to such
dividends and, if so, the terms of such payments, including without limitation
(i) the amounts of such payments, (ii) any vesting or forfeiture conditions to
such payments and (iii) whether such payments shall be made (x) currently or on
a deferred basis, (y) in cash or shares of Common Stock and (z) with respect to
the period prior to the vesting of such Award. The Committee (or its delegate)
may make such determination at the time of grant of such Award or at any time
thereafter (but in all events not later than December 31 of the year prior to
the year for which any such payments are made); provided that, if such
determination is made after the time of grant, the Participant shall be provided
with written notice of such determination, which notice shall constitute an
amendment to the applicable Award agreement.”

 



--------------------------------------------------------------------------------



 



  (c)   Vesting. Any Award under this Article X and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.     (d)  
Price. Common Stock issued on a bonus basis under this Article X may be issued
for no cash consideration; Common Stock purchased pursuant to a purchase right
awarded under this Article X shall be priced, as determined by the Committee in
its sole discretion.     (e)   Payment. Form of payment for the Other
Stock-Based Award shall be specified in the Award agreement.

     10.3 Grant of Restricted Stock Units in Connection with the Merger
Transaction.

  (a)   Grant of RSUs. In connection with the Merger Transaction, the Committee,
in its sole discretion, shall authorize the grant of restricted stock units to
Eligible Employees on the terms and conditions set forth in this Section 10.3.
All such restricted stock units (hereinafter, “Merger Transaction RSUs”) will be
granted on the closing date of the Merger Transaction or as soon as practicable
thereafter (the “Merger Transaction Grant Date”). All Merger Transaction RSUs
will be granted subject to the terms and conditions of the Plan and each Award
will be memorialized in a separate agreement between the Company and the
Participant.     (b)   Vesting. All Merger Transaction RSUs shall vest on a
cumulative basis, as follows: (i) 50% shall vest immediately on the Merger
Transaction Grant Date; (ii) an additional 25% shall vest on the first
anniversary of the Merger Transaction Grant Date; and (iii) the balance of each
Award (25%) shall vest on the second anniversary of the Merger Transaction Grant
Date.     (c)   Distribution. Subject to the provisions of Section 10.3(d), on
or as soon as reasonably practicable following the applicable vesting date, the
Company shall distribute one share of Common Stock with respect to each Merger
Transaction RSU that vests on such date (subject to share adjustment pursuant to
Article IV of the Plan, as applicable.) Upon delivery of such shares of Common
Stock, all obligations of the Company with respect to each such Merger
Transaction RSU shall be satisfied.     (d)   Lock-Up Period. In no event shall
any shares of Common Stock subject to a Merger Transaction RSU be distributed
prior to the expiration of the Lock-Up Period, as defined in Section 5.1 of the
Merger Agreement, which period shall end on the third anniversary of the Merger
Transaction Grant Date.

 



--------------------------------------------------------------------------------



 



  (e)   Employment Termination. Upon a Participant’s Termination, other than for
Cause, all un-vested Merger Transaction RSUs shall automatically be forfeited
and all vested Merger Transaction RSUs shall be distributed as soon as
practicable following the expiration of the Lock-Up Period in the manner
described in Section 10.3(c) or 10.3(f), as applicable. In the event of a
Participant’s Termination for Cause, all Merger Transaction RSUs, whether or not
vested and whether or not payable in Common Stock or cash, shall be forfeited.  
  (f)   Transfer to NYSE Regulation, Inc. Notwithstanding any contrary provision
contained in this Article X, if a Participant transfers employment to NYSE
Regulation, Inc., any Merger Transaction RSUs granted to such Participant prior
to such employment transfer shall automatically be converted from a deferred
stock award to a deferred cash award (“Cash Award”) but shall otherwise continue
to be subject to the terms and conditions of the Plan, including this Article X
and the vesting schedule set forth in Section 10.3(b) above and the forfeiture
provisions in Section 10.3(e). The value of the Cash Award shall be calculated
on the basis of 90% of the Fair Market Value of a share of Common Stock on the
effective date of the Participant’s transfer of employment from the Company or
Affiliate to NYSE Regulation, Inc. The Cash Award, which shall be payable from
the general assets of the Company, subject to its creditors, shall be paid to
the Participant as soon as practicable following the expiration of the Lock-Up
Period. The Cash Award payable under this Section 10.3(f) shall be adjusted
annually for earnings at a money market fund rate, or at the rate of return on
another stable value investment vehicle designed for the preservation of
principal, as determined by the Company. Upon payment of the Cash Award to the
Participant, all obligations of the Company with respect to the Merger
Transaction RSUs granted to such Participant shall be satisfied.     (g)   Other
Terms and Conditions. Merger Transaction RSUs may contain such other provisions,
which shall not be inconsistent with any of the terms of this Plan, as the
Committee shall, in its sole discretion, deem appropriate. Merger Transaction
RSUs shall be memorialized in a written agreement between the Company and the
Participant.

ARTICLE XI
NON-EMPLOYEE DIRECTOR AWARDS
     11.1 Discretionary Awards to Non-Employee Directors. A Non-Employee
Director shall be eligible to receive Awards under the Plan in accordance with
its terms, including those set forth in this Article XI and such other terms and
conditions as may be established by the Board consistent with the terms of the
Plan and set forth in an Award agreement at grant or thereafter.

 



--------------------------------------------------------------------------------



 



     11.2 Acceleration of Exercisability. All Awards granted to a Non-Employee
Director and not previously vested or exercisable shall become fully vested and
exercisable upon such director’s death or, in the case of all Awards other than
Restricted Stock, the Non-Employee Director’s Retirement, and all Awards granted
to Non-Employee Directors and not previously vested or exercisable shall become
fully vested and exercisable immediately upon a Change in Control (as defined in
Section 12.2).
     11.3 Changes.

  (a)   The Awards to a Non-Employee Director shall be subject to
Sections 4.2(a), (b) and (c) of the Plan and this Section 11.3.     (b)   If the
Company shall not be the surviving corporation in any merger or consolidation,
or if the Company is to be dissolved or liquidated, then, unless the surviving
corporation assumes the Stock Options or substitutes new Stock Options which are
determined by the Board in its sole discretion to be substantially similar in
nature and equivalent in terms and value for Stock Options then outstanding,
upon the effective date of such merger, consolidation, liquidation or
dissolution, any unexercised Stock Options shall expire without additional
compensation to the holder thereof; provided, that, the Board shall deliver
notice to each Non-Employee Director at least 30 days prior to the date of
consummation of such merger, consolidation, dissolution or liquidation which
would result in the expiration of the Stock Options and during the period from
the date on which such notice of termination is delivered to the consummation of
the merger, consolidation, dissolution or liquidation, such Participant shall
have the right to exercise in full, effective as of such consummation, all Stock
Options that are then outstanding (without regard to limitations on exercise
otherwise contained in the Stock Options) but contingent on occurrence of the
merger, consolidation, dissolution or liquidation, and, provided that, if the
contemplated transaction does not take place within a 90 day period after giving
such notice for any reason whatsoever, the notice, accelerated vesting and
exercise shall be null and void and, if and when appropriate, new notice shall
be given as aforesaid.

ARTICLE XII
CHANGE IN CONTROL PROVISIONS
     12.1 Benefits. In the event of a Change in Control of the Company, the
unvested portion of all outstanding Awards granted under the Plan shall
automatically become fully vested and exercisable and all restrictions on all
outstanding Awards granted under the Plan shall immediately lapse.
     12.2 Change in Control. Unless otherwise determined by the Committee, a
“Change in Control” shall be deemed to occur following any transaction if:

 



--------------------------------------------------------------------------------



 



  (a)   Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50.1%
or more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 12.2(a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate or (iv) any acquisition by any
corporation pursuant to a transaction that complies with Sections 12.2(c)(i),
(ii) and (iii);     (b)   Any time at which individuals who, as of the Effective
Date, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;     (c)   Consummation of a reorganization, merger, statutory
share exchange or consolidation or similar transaction involving the Company or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the

 



--------------------------------------------------------------------------------



 



      Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50.1% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or     (d)   Approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company;

provided, however, that a Change in Control shall not occur for purposes of the
Plan unless it constitutes a “change in control” for purposes of Section 409A of
the Code.
ARTICLE XIII
TERMINATION OR AMENDMENT OF PLAN
     13.1 Termination or Amendment. Notwithstanding any other provision of this
Plan, the Board or the Committee may at any time, and from time to time, amend,
in whole or in part, any or all of the provisions of this Plan (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XV), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the stockholders of the Company in
accordance with the laws of the State of Delaware, to the extent required by the
applicable provisions of Rule 16b-3, pursuant to the requirements of the New
York Stock Exchange Listed Company Manual, or, to the extent applicable to
Incentive Stock Options, Section 422 of the Code, no amendment may be made which
would:

  (a)   increase the aggregate number of shares of Common Stock that may be
issued under this Plan pursuant to Section 4.1 (except by operation of
Section 4.2);     (b)   increase the maximum individual Participant limitations
for a fiscal year under Section 4.1(b) (except by operation of Section 4.2);    
(c)   change the classification of Eligible Employees eligible to receive Awards
under this Plan;

 



--------------------------------------------------------------------------------



 



  (d)   decrease the minimum option price of any Stock Option or Stock
Appreciation Right;     (e)   extend the maximum option period under
Section 6.3;     (f)   alter the Performance Goals for the Award of Restricted
Stock, Performance Shares or Other Stock-Based Awards subject to satisfaction of
Performance Goals as set forth in Exhibit A;     (g)   award any Stock Option or
Stock Appreciation Right in replacement of a canceled Stock Option or Stock
Appreciation Right with a higher exercise price, except in accordance with
Section 6.3(m); or     (h)   to the extent applicable to Incentive Stock
Options, Section 422 of the Code. In no event may this Plan be amended without
the approval of the stockholders of the Company in accordance with the
applicable laws of the State of Delaware to increase the aggregate number of
shares of Common Stock that may be issued under this Plan, decrease the minimum
exercise price of any Stock Option or Stock Appreciation Right, or to make any
other amendment that would require stockholder approval under the New York Stock
Exchange Listed Company Manual, or the rules of any other exchange or system on
which the Company’s securities are listed or traded at the request of the
Company.

     The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.
ARTICLE XIV
UNFUNDED PLAN
     14.1 Unfunded Status of Plan. This Plan is an “unfunded” plan for incentive
and deferred compensation. With respect to any payments as to which a
Participant has a fixed and vested interest but that are not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.
ARTICLE XV
GENERAL PROVISIONS
     15.1 Legend. The Committee may require each person receiving shares of
Common Stock pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by this Plan, the certificates for such

 



--------------------------------------------------------------------------------



 



shares may include any legend that the Committee, in its sole discretion, deems
appropriate to reflect any restrictions on Transfer.
     All certificates for shares of Common Stock delivered under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may, in its sole discretion, deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Common Stock is then listed or any national securities exchange
system upon whose system the Common Stock is then quoted, any applicable Federal
or state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
     15.2 Other Plans. Nothing contained in this Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
     15.3 No Right to Employment/Directorship. Neither this Plan nor the grant
of any Option or other Award hereunder shall give any Participant or other
employee, or Non-Employee Director any right with respect to continuance of
employment or directorship by the Company or any Affiliate, nor shall they be a
limitation in any way on the right of the Company or any Affiliate by which an
employee is employed or Non-Employee Director is retained to terminate his or
her employment or directorship at any time.
     15.4 Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to this Plan, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the prior consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.
     15.5 No Assignment of Benefits. No Award or other benefit payable under
this Plan shall, except as otherwise specifically provided by law or permitted
by the Committee, be Transferable in any manner, and any attempt to Transfer any
such benefit shall be void, and any such benefit shall not in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.
     15.6 Listing and Other Conditions.

  (a)   Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a

 



--------------------------------------------------------------------------------



 



      national securities association, the issue of any shares of Common Stock
pursuant to an Award shall be conditioned upon such shares being listed on such
exchange or system. The Company shall have no obligation to issue such shares
unless and until such shares are so listed, and the right to exercise any Option
or other Award with respect to such shares shall be suspended until such listing
has been effected.     (b)   If at any time counsel to the Company shall be of
the opinion that any sale or delivery of shares of Common Stock pursuant to an
Option or other Award is or may in the circumstances be unlawful or result in
the imposition of excise taxes on the Company under the statutes, rules or
regulations of any applicable jurisdiction, the Company shall have no obligation
to make such sale or delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act or
otherwise, with respect to shares of Common Stock or Awards, and the right to
exercise any Option or other Award shall be suspended until, in the opinion of
said counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes on the Company.     (c)   Upon termination of any
period of suspension under this Section 15.6, any Award affected by such
suspension which shall not then have expired or terminated shall be reinstated
as to all shares available before such suspension and as to shares which would
otherwise have become available during the period of such suspension, but no
such suspension shall extend the term of any Award.     (d)   A Participant
shall be required to supply the Company with any certificates, representations
and information that the Company requests and otherwise cooperate with the
Company in obtaining any listing, registration, qualification, exemption,
consent or approval the Company deems necessary or appropriate.

     15.7 Governing Law. This Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).
     15.8 Construction. Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.
     15.9 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

 



--------------------------------------------------------------------------------



 



     15.10 Costs. The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.
     15.11 No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
     15.12 Death/Disability. The Committee may in its sole discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require that the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.
     15.13 Section 16(b) of the Exchange Act. All elections and transactions
under this Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may, in its sole discretion, establish
and adopt written administrative guidelines, designed to facilitate compliance
with Section 16(b) of the Exchange Act, as it may deem necessary or proper for
the administration and operation of this Plan and the transaction of business
thereunder.
     15.14 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and to the extent such provision cannot be amended to
comply therewith, such provision shall be null and void.
     15.15 Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.
     15.16 Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
     15.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 



--------------------------------------------------------------------------------



 



     15.18 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
     15.19 Transition Period. The Plan has been adopted by the Board and
approved by its stockholders, both of which occurred prior to the occurrence of
a Registration Date. The Plan is intended to constitute a plan described in
Treasury Regulation Section 1.162-27(f)(1), pursuant to which the deduction
limits under Section 162(m) of the Code do not apply during the applicable
reliance period. The reliance period shall end on the earliest date identified
in the definition of “Transition Period” contained in Section 2.52 of the Plan.
ARTICLE XVI
EFFECTIVE DATE OF PLAN
     The Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan and upon the approval of the Plan by the
stockholders of the Company in accordance with the requirements of the laws of
the State of Delaware.
ARTICLE XVII
TERM OF PLAN
     No Award shall be granted pursuant to the Plan on or after the tenth
anniversary of the earlier of the date the Plan is adopted or the date of
stockholder approval, but Awards granted prior to such tenth anniversary may
extend beyond that date
ARTICLE XVIII
NAME OF PLAN
     This Plan shall be known as the “NYSE Euronext 2006 Stock Incentive Plan.”
ARTICLE XIX
SPECIAL PROVISIONS APPLICABLE TO
PARTICIPANTS TRANSFERRED TO
EMPLOYMENT WITH NYSE REGULATION, INC.
     19.1 Applicability of Article. All Awards granted under this Plan shall be
subject to, and governed by, the provisions of this Article XIX
     19.2 Affected Participants. In the event that a Participant transfers from
employment with the Company or an Affiliate to employment with NYSE Regulation,
Inc., also an Affiliate, any Awards held by such Participant shall be subject to
the forfeiture and/or mandated divestiture provisions set forth in Section 19.3
below. For purposes of this Article XIX, a Participant who transfers to
employment with NYSE Regulation, Inc. shall be referred to as an “Affected
Participant.” Notwithstanding any contrary provision contained in this Plan,

 



--------------------------------------------------------------------------------



 



Merger Transaction RSUs granted prior to the Affected Participant’s transfer of
employment to NYSE Regulation, Inc. shall be handled in accordance with the
provisions of Section 10.3(f) of the Plan and the individual Award agreement.
     19.3 Forfeiture/Required Divestiture. Any Award held by an Affected
Participant shall be subject to the forfeiture and required divestiture
requirements set forth in this Section 19.3.

  (a)   Forfeiture. The portion of any Award that is not vested at the time of
the Affected Participant’s transfer of employment to NYSE Regulation, Inc. shall
automatically be forfeited effective as of such date of transfer. As soon as
practicable following the Participant’s transfer of employment, NYSE Regulation,
Inc. shall grant the Participant an award under its cash bonus plan (or other
comparable plan then in effect) equal in value to 90% of the Fair Market Value
of the forfeited portion of the Award determined as of the date of forfeiture.
NYSE Regulation, Inc. shall set the terms and conditions of the new award;
provided, however, that the vesting schedule applicable to the new award shall
be the same as the vesting schedule that had been applicable to the Award (or
portion thereof) required to be forfeited under this Section 19.3.     (b)  
Divestiture. An Affected Participant holding vested shares of Common Stock
and/or vested but unexercised Awards acquired under the Plan shall be required
to take either or both of the following actions, to the extent applicable,
within the time periods prescribed herein: (i) the Participant shall sell all
vested shares of Common Stock within six months following the effective date of
the Participant’s transfer of employment to NYSE Regulation, Inc. and (ii) the
Participant shall exercise the vested portion of all Awards and sell the
underlying shares of Common Stock within six months following the effective date
of the Participant’s transfer of employment to NYSE Regulation, Inc.
Notwithstanding any contrary provision contained herein, any Participant
required to exercise and/or divest shares of Common Stock pursuant to this
Article XIX shall not be subject to the transfer and related restrictions in
effect during the Lock-Up Period.     (c)   Other Terms and Conditions.
Individual Award agreements shall specify such other terms and conditions as the
Committee may deem to be necessary to implement the provisions of this
Article XIX.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE GOALS
     Performance goals established for purposes of the grant or vesting of
Awards of Restricted Stock, Other Stock-Based Awards and/or Performance Shares
intended to be “performance-based” under Section 162(m) of the Code shall be
based on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance goals
(“Performance Goals”):

  (a)   enterprise value or value creation targets;     (b)   after-tax or
pre-tax profits, including without limitation as attributable to continuing
and/or other operations of the Company;     (c)   operational cash flow or
economic value added;     (d)   specified objectives with regard to limiting the
level of increase in all or a portion of, the Company’s bank debt or other
long-term or short-term public or private debt or other similar financial
obligations of the Company, which may be calculated net of cash balances and/or
other offsets and adjustments as may be established by the Committee in its sole
discretion;     (e)   earnings per share or earnings per share from continuing
operations;     (f)   sales, revenues, net income or earnings before income tax
or other exclusions;     (g)   return on capital employed or return on invested
capital;     (h)   after-tax or pre-tax return on stockholder equity;     (i)  
the fair market value of the shares of the Company’s Common Stock;     (j)   the
growth in the value of an investment in the Company’s Common Stock assuming the
reinvestment of dividends;     (k)   a transaction that results in the sale of
stock or assets of the Company;     (l)   earnings before interest, taxes plus
amortization and depreciation; or     (m)   reduction in expenses.

     The Committee may, in its sole discretion, also exclude, or adjust to
reflect, the impact of an event or occurrence which the Committee determines
should be appropriately excluded or adjusted, including:

 



--------------------------------------------------------------------------------



 



     (i) restructurings, discontinued operations, extraordinary items or events,
and other unusual or non-recurring charges;
     (ii) an event either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management; or
     (iii) a change in tax law or accounting standards required by generally
accepted accounting principles.
     Performance Goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.
     In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may:
(a) designate additional business criteria on which the performance goals may be
based; or
(b) adjust, modify or amend the aforementioned business criteria.

 